COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Karen Allen Mullinax v. The State of Texas

Appellate case number:   01-19-00881-CR

Trial court case number: 1616807

Trial court:             248th District Court of Harris County

        Appellant, Karen Allen Mullinax, has filed a fourth unopposed motion for extension of
time in which to file her brief. Appellant’s motion is granted. Her brief is due June 1, 2020.
       It is so ORDERED.

Judge’s signature: __________/s/Julie Countiss____________________
                   Acting individually


Date: May 5, 2020